UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO.

CAMERON BONNETT,
Plaintiff,

VS.
COMPLAINT
SONNY PERDUE, as
Secretary, United States Department
of Agriculture,
Defendant.
/

Plaintiff, Cameron Bonnett, through his undersigned counsel, hereby files this Complaint,

against the Defendant, Sonny Perdue, as Secretary, United States Department of Agriculture; and

in support hereof, Plaintiff states as follows:

I.
JURISDICTION

1. This action is brought pursuant to the Rehabilitation Act of 1973, 29 U.S.C. Section 701,
et seq., and this statute contains the exclusive remedy for United States Department of
Agriculture employees, who are not accommodated based upon their status, as “qualified
individuals with disabilities; and or who allege that they have been “perceived,” or
“regarded as” being disabled, by their agency head.

2. Plaintiff also brings this case under the anti-retaliation provision of the Rehabilitation Act
of 1973, see, 29 U.S.C. Section 791, Section 794 (a), which forbids discrimination and
retaliation in employment, against employees, by federal agencies; moreover, the anti-

1
retaliation provision of the Rehabilitation Act, incorporates by reference Section 12203 (a)
of the Americans with Disabilities Act, which provides in relevant part, that “no person
shall discriminate against an individual because such individual has opposed any act or
practice made unlawful by the Rehabilitation Act,” and under this Act, an aggrieved federal
employee, such as the Plaintiff, is entitled to the “remedies, procedures and rights,” as set
forth in Title VII of the Civil Rights Act of 1964, as amended.

. Venue is properly placed in this district, pursuant to 28 U.S.C. Section 1391(b), because
for at least a substantive portion of the time period, when the predicate discriminatory and
retaliatory acts occurred, as perpetrated by Agency management, Plaintiff worked for the
Defendant, the U.S. Department of Agriculture, within the Agency’s internal division, the
US. Forest Service, from his residence address, located in Oakland Park, Broward County,
Florida, located in the Southern District of Florida, see 42 U.S.C. Section 2000e-5 (f)(3);
29 U.S.C. Section 794 (a); specifically, during the filing of Equal Employment Opportunity
(“EEO”) Complaints Nos. FS-2010-00629 and FS-2011 00015, Plaintiff resided and
worked in Oakland Park, Broward County, Florida, for the Defendant Agency.

. On or about August 8, 2010 and February 4, 2011, Plaintiff filed a formal complaint of
employment discrimination, or an Equal Employment Opportunity (“EEO”) Complaint,
with the United States Department of Agriculture, United States Forest Service, alleging
claims of disability discrimination.

- On or about April 12, 2011, Plaintiff filed an additional formal complaint of employment

discrimination, or an Equal Employment Opportunity (“EEO”) Complaint, with the United
States Department of Agriculture, United States Forest Service, alleging claims of
disability discrimination and retaliation.

. Although the Plaintiff began his participation in the EEO administrative process, he
subsequently requested that the Equal Employment Opportunity Commission (“EEOC,” or
the Commission), cease processing her administrative complaint, and in accordance with
that request, on February 20, 2020, the Commission entered an order, dismissing the
administrative hearing request; thereby allowing the Plaintiff to pursue her remedies in
federal district court. [A copy of the Commission’s Order of Dismissal is attached hereto,

as EXHIBIT A].

. Plaintiff has complied with all pertinent administrative prerequisites, which are necessary

to file a formal lawsuit, in federal district court, pursuant to the Rehabilitation Act of 1973,
29 U.S.C. Section 701, et seg., and 29 U.S.C. Section 794 (a), in that he had filed
appropriate charge(s) of discrimination, within the applicable time frames; and hence, he
has exhausted all pertinent administrative procedures; and he has performed all conditions
precedent to filing suit in federal district court.

. Therefore, Plaintiff is now authorized to file this action in federal district court against the
Defendant.

Il.
PARTIES

. For at least a significant portion of the time period when the predicate discriminatory acts

occurred, and or for a period of at least two years, Plaintiff, Cameron Bonnett
10.

11.

12.

(“BONNETT”), was a resident of Oakland Park, Broward County, Florida; and he was
employed by the Defendant as a Landscape Architect, GS-11, for the U.S. Forest Service;
and he was previously employed by the Defendant over a period of seventeen years.
Defendant, Sonny Perdue, is the Agency Head of the United States Department of
Agriculture, United States Forest Service, the Division where Plaintiff was previously
employed; and he is responsible for administering the personnel and human resources
policies of the Agency, as well as monitoring legal compliance policies; as well as the
actions of managers, supervisors and employees, employed by the Agency, the United
States Department of Agriculture, United States Forest Service.

Defendant, Sonny Perdue, is the Agency Head of the United States Department of
Agriculture, United States Forest Service; the Division where Plaintiff was previously
employed; and the Agency is an, “employer,” within the meaning of the Rehabilitation Act
of 1973, see, 29 U.S.C. Section 791, Section 794 (a), and furthermore, the Agency, is
subject to the prohibitions and the affirmative obligations of the statute.

Til.
FACTS

BONNETT held the position of Landscape Architect, GS-11, under his prior supervisor,
Janice Spencer (“SPENCER”), from 2003-2007, he was rated as being fully successful, in
his performance evaluations under SPENCER’S supervision; and thereafter, when
SPENCER served as the Complainant’s mentor, while he held this same position, she

discerned no major problems with his overall work product in this same position.
13.

14.

15.

16.

17.

Plaintiff was performing more complex work while he was under SPENCER’S
supervision; and as previously stated, during SPENCER’S prior supervision of his work,
his job evaluations were indeed fully satisfactory.

Plaintiff had held his position with the Agency for over seventeen (17) years, despite being
diagnosed with both Attention Deficit Disorder (“ADD”) and a reading disability, by
various healthcare professionals, in September, 2009, and in May, 2001, respectively.
Barbara Ott (“OTT”) became the Complainant’s supervisor, during the following calendar
year, 2008, and during OTT’S direct supervision of BONNETT, SPENCER, who was then
serving as BONNETT’S mentor, maintained that he “could still produce a successful
(work) product;” but in fact, OTT had begun to orchestrate a campaign to place negative
references in BONNETT’S job performance history, apparently in an effort to cast doubt
on his continued effectiveness as an Agency employee.

When OTT became Complainant’s supervisor in 2008, she removed the reasonable
accommodations, which he had been receiving from the Agency, during his first five years
in this position, with TEAMS.

Moreover, OTT refused to consider Complainant’s disabilities in the production of his
work assignments, by for example, limiting the use of tabular data in his reports;
furthermore, she demanded the production of additional medical documentation, which she
subsequently ignored; illustrating the fact that OTT only gave, in effect, “lip service,” to a

meaningful interactive process.
18.

Ly.

20:

21.

22.

Although the Plaintiff previously worked for the Agency service known as, the “enterprise
program,” within the Forest Service, also known as, “TEAMS,” Agency management had
not complained about his use of time to complete Agency projects, until after 2009; and
moreover, after 2009, during the period when SPENCER had served as Plaintiff's mentor,
she was allotted six (6) hours per month to perform this function; and moreover, SPENCER
was never told by Agency management, that her on-going work as BONNETT’S mentor,
was somehow creating an undue hardship for the Agency.

SPENCER, serving as Mentor to Complainant, under the supervision of OTT, maintained
that BONNETT could perform the essential functions of his position, as a Landscape
Architect.

Despite making the determination on the Plaintiff's employment status, that he was indeed
a qualified individual with a disability, the Agency failed to prepare the appropriate
document, the AD 1164, in order to properly respond to BONNETT’S requests for
workplace accommodations, until November 29, 2010, over one year later.

The requested accommodations were rejected, such as the request for additional time to
complete job assignments, even though the request had been documented by a
psychologist.

OTT never engaged in an interactive process, with the Plaintiff, in good faith; or with
benevolent intentions; for example, on December 6, 2009, OTT commented to the Plaintiff,

“T am concerned that your current job at TEAMS may not be a good fit for you given your
2%

disability. We might need to look for a position in another FS (Forest Service) unit or
another agency that would be better suited to your skills and abilities.”

Complainant was not granted his requests for reasonable accommodations on April 30,
2010 and May 3, 2010. He had enously requested the following reasonable
accommodations:

a. First Request (February 4, 2009) During the Complainant’s Performance Plan Review,
he had requested additional time to complete his work; after OTT, had stated that she was
going to decrease his allotted time;

b. Second Request (February 19, 2009) Complainant had requested Kurzweil 3000
Software and Dragon Naturally Speaking Software, to assist him in the reading and writing
of his reports. OTT initially denied his request allegedly due to cost considerations; even
though a co-worker had been provided with the Dragon Naturally Speaking Software. CAP
reversed OTT’S initial denial and approved the purchase of the Kurzweil 3000 Software
on July 1, 2009; and only at that point did OTT authorize the purchase of the Dragon
Naturally Speaking Software;

c. Third Request (August 26, 2009) Complainant requested additional time in which to
complete his reading and writing tasks; however, OTT and VOGEL verbally denied the
request;

d. Fourth Request (November 16, 2009). YOUNG received Complainant’s requests for the
following accommodations: (i) a work environment which is generally free of distractions;
(ii) twice as much time as a non-disabled co-worker to complete written reports; (ili)
granting the assistance of a writer/editor; (iv) allowing the preparation of more than one
draft report; (v) the use of an experienced mentor. OTT denied these requests during a
conference call with YOUNG on March 12, 2010;

e. Fifth Request (March 17, 2010) YOUNG sent Form AD-1163, on which Complainant
had identified his Fourth Request on March 10, 2010, to document OTT’S denial of
Complainant’s request on the Form AD-1164 accommodation form. During a telephone
conference on April 30, 2010, OTT stated that she would be issuing a denial. However, in
an e-mail message dated May 3, 2010, OTT stated that the denial could only be completed
by YOUNG or by Richard Espinosa (“ESPINOSA”), the Agency’s Mission Area
Designee. Significantly, the Agency denied the requested accommodations, but proceeded
24.

29,

26.

to completed the approval reporting form, Form AD-1164, as the accommodation reporting
form; management never completed the denial of an accommodation form.

f. Sixth Request (July 26, 2010) Complainant repeated his Fourth and Fifth Requests as
described above.

g. Seventh Request. (August_17, 2010) Complainant repeated his Fourth and Fifth
Requests as described above.

h. Eighth Request (October 1, 2010) On October 19, 2010, OTT informed Complainant by
telephone that she would allow him an additional 20% of allotted time to complete to
complete his Front County Report, as well as an additional 20% of allotted time for the
completion of reading and writing tasks

Throughout this process, management failed to address the fact that for the prior five years
of the Plaintiff's employment with TEAMS, the Agency had indeed provided him with de
facto accommodations, which allowed him to complete the essential functions of his
position, as confirmed by his performance appraisals.

Moreover, Sheila Young (“YOUNG”), the Agency’s National Disability Employment
Program Manager, blatantly ignored and or disregarded the recommendations of the Easter
Seals Vocational Counselor, Ms. Sue Gist (“GIST”), as well as the evaluative
recommendations of the treating clinical psychologist, Dr. Jorge Daruna. (“DARUNA”).
GIST, in conjunction with DARUNA, had issued a comprehensive vocational report to
YOUNG, with a clear statement of the needed accommodations; moreover, OTT submitted
to the Complainant, an AD-1164 Form, which had been completed by YOUNG; the form

effectively denied the accommodations, which had been granted to Complainant, for the

five-year period prior to 2009.
oT.

28.

zo

30.

31.

32.

On August 25, 2010, YOUNG sent Complainant correspondence indicating that the parties
are “at the accommodation of last resort,” which means that, reassignment, was the only
viable option; and on September 17, 2010, YOUNG indicated to Complainant that his case
had been closed.

The Agency did not properly arrive at the “reassignment” process in good faith, since it

°

failed to reasonably exhaust the required “interactive process;” rather than making a
reasonable effort in crafting an accommodation, OTT proceeded to reduce the number of
hours allotted to Complainant for the completion of his tasks; the time lines were so
stringent that the Complainant was then required to work substantial additional hours per
week.

Complainant was then placed on a Performance Improvement Plan, on December 16, 2010
prior to the initiation of a job search, under a purported re-assignment process; therefore,
in effect, the Agency concluded that Complainant could not perform his job functions, after
management took away accommodations, which he had been previously granted for
approximately five years.

The period of the Performance Improvement Plan continued for over one year.
Complainant was issued a Notice of Proposed Removal, on April 27, 2012, with a proposed
termination within thirty days thereafter.

As of December 27, 2012, Complainant was constructively discharged from his position

with the Agency, because on that date, his application for disability retirement with the

Office of Personnel Management was approved.
Sa:

34.

35.

36.

37.

38.

Agency management engaged in unlawful discrimination by failing to provide reasonable
accommodations, which would not have presented an undue hardship to supervisory
personnel, and then, a further substantive legal violation occurred when management
retaliated against Plaintiff, based upon his opposition to management’s failure to
accommodate, which ultimately resulted in his constructive termination from employment
with the Agency.
COUNT I
(VIOLATION OF THE REHABILITATION ACT,

DENIAL OF A REASONABLE ACCOMMODATION)
The Plaintiff restates and re-avers the allegations contained in Paragraphs 1-33 of the
Complaint, as if fully set forth herein.
BONNETT possessed the requisite knowledge, skill and experience, to perform the
essential functions of an employee, under the job classification of Landscape Architect,
GS-11, with the U.S. Department of Agriculture, U.S. Forest Service.
BONNETT was and continues to be a “qualified individual with a disability,” under the
Rehabilitation Act of 1973, see, 29 U.S.C. Section 791, Section 794 (a).
Management failed and or refused to accommodate the Plaintiff's disabilities; and in effect,
the Agency removed prior reasonable accommodations, which had been previously granted
to him, by other supervisory personnel.

The Plaintiff was in effect, constructively discharged from his position, because

management failed and or refused to accommodate his disabilities.

10
39.

40.

A)

B)
C)

D)

41.

The Defendant violated the Rehabilitation Act of 1973, 29 U.S.C. Section 701, et seq., by
failing to accommodate him as a “qualified individual with a disability,” because the
management of the Defendant perceived him, and / or regarded him, as having a disability,
which ultimately resulted in his discharge from employment.
As aresult of the Defendant’s unlawful conduct, the Plaintiff has been compelled to retain
the undersigned attorney, and he has incurred attorney’s fees and costs.
WHEREFORE, the Plaintiff, CAMERON BONNETT, respectfully prays that this

Court advance this case on the docket, order a hearing at the earliest possible date, and
upon hearing to:

Enjoin the Defendant, its supervisory agents, representatives and or employees and

those acting in concert with the Defendant, from continuing to violate the rights of

the Plaintiff;

Grant an award of front pay and back pay against the Defendant;

Grant an award of compensatory damages against the Defendant; and

Award the Plaintiff the costs of this action, including reasonable attorney’s fees,

and any and all such further relief, as this Court may deem to be just, proper and

equitable.

COUNT II
(VIOLATION OF THE REHABILITATION ACT, RETALIATION)

The Plaintiff restates and re-avers the allegations contained in Paragraphs 1-33 of the

Complaint, as if fully set forth herein.

11
42.

43.

44.

The anti-retaliation provision of the Rehabilitation Act of 1973, see, 29 U.S.C. Section 791,
Section 794 (a), forbids discrimination and retaliation in employment, against employees,
by federal agencies; and moreover, the anti-retaliation provision of the Rehabilitation Act,
incorporates by reference Section 12203 (a) of the Americans with Disabilities Act, which
provides in relevant part, that “no person shall discriminate against an individual because
such individual has opposed any act, or practice, made unlawful by the Rehabilitation Act,”
and under this Act, an aggrieved federal employee, such as the Plaintiff, is entitled to the
“remedies, procedures and rights,” as set forth in Title VII of the Civil Rights Act of 1964,
as amended.

The Rehabilitation Act of 1973, see, 29 U.S.C. Section 791, Section 794 (a), prohibits an
employer from making employment decisions, or from taking any personnel action,
affecting the terms, conditions and privileges of one’s employment, based upon the
employee’s opposition to policies and procedures, which discriminate against employees,
who exhibit medical conditions, which indicate that they are indeed “qualified individuals
with disabilities,” under the Rehabilitation Act of 1973.

The Plaintiff is a “qualified individual with a disability,” and he requested numerous
reasonable accommodations in the workplace, beginning in 2009 and continuing in 2010;
thereafter, the requests for reasonable accommodations were denied; and Plaintiff was then
placed on performance improvement plans, with no substantive factual basis, which

ultimately resulted in his constructive discharge from employment.

12
45.

46.

47.

48.

On December 16, 2010, Plaintiff was unjustifiably placed on a performance improvement
plan, which ultimately led to the issuance of a proposed notice of removal, and eventually,
his constructive termination from employment in April of 2012.
The Plaintiff's constructive discharge was effectuated solely as a result of impermissible
retaliation, which was imposed as a direct and proximate result of Plaintiffs complaints of
disability discrimination, based upon his status, as a “qualified individual with a disability.”
As a direct and proximate result of the Defendant’s unlawful acts, BONNETT has suffered
great and irreparable economic harm and other associated losses.
Moreover, as a further result of the Defendant’s unlawful retaliatory conduct, the Plaintiff
has been compelled to retain undersigned counsel and he has incurred fees and costs.
WHEREFORE, the Plaintiff, CAMERON BONNETT, respectfully requests that
this Court enter judgment against the Defendant, SONNY PERDUE as Secretary of the
United States Department of Agriculture, and find that the Defendant indeed violated the
anti-retaliation provision of the Rehabilitation Act of 1973, see, 29 U.S.C. Section 791,
Section 794 (a), which forbids discrimination and retaliation in employment, against
employees, by federal agencies; the anti-retaliation provision of the Rehabilitation Act,
incorporates by reference Section 12203 (a) of the Americans with Disabilities Act, which
provides in relevant part, that “no person shall discriminate against an individual because
such individual has opposed any act or practice made unlawful by the Rehabilitation Act,”

and under this Act, an aggrieved federal employee, such as the Plaintiff, is entitled to the

13
“remedies, procedures and rights,” as set forth in Title VII of the Civil Rights Act of 1964,

as amended, and as a result thereof, the Court should order the following relief:

A) Enjoin the Defendant, its supervisory agents, representatives and or employees and

those acting in concert with the Defendant, from continuing to violate the rights of the

Plaintiff;

B) Grant an award of front pay and back pay against the Defendant;

C) Grant an award of compensatory damages against the Defendant; and

D) Award the Plaintiff the costs of this action, including reasonable attorney’s fees, and

any and all such further relief, as this Court may deem to be just, proper and equitable.

Demand for Jury Trial

The Plaintiff demands trial by jury of all issues so triable.

Dated on this 16" day of March, 2020.

Respectfully submitted,

Mark J. Berkowitz, P.A.

Attorney for Plaintiff

One Ten Tower

110 S.E. 6" Street

Suite 1700

Ft. Lauderdale, Florida 33301

(954) 527-0570 Telephone

(954) 281-5881 Telecopier

E-Mail: labor@markjberkolwitz.com
Fla. Bar No. 369391

/s/ Mark J. Berkowitz
By: Mark J. Berkowitz
